Title: From Thomas Jefferson to Caesar Augustus Rodney, 12 April 1823
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


 Dear Sir
Mo
Apr. 12. 23.
Your favor of Mar. 18. has been duly recieved, and in it the copy of Govr Mckaim’s letter. what he says of your  respectable uncle is all true, and I within my own recollection. his memory has failed him in some other particulars of no importance. he has confoundd two distinct votes and blended together the transactions on them as if  on one,  to wit the vote on the Virga proposn to declare indepdce and the ultimate declaration. but the error is quite unimportant.I learnt with pleasure your  mission to our new brethren of the South. God prosper them, and make you  an instrument  in their attainment of a free & a wise govmt. may they never  concur in polluting the American soil with royalism or imperialism. I should have been happy indeed in  a  farewell visit from you. it would have been  affectionately recieved but could not be expected under the load of business which must be crouding on you as the moment of your departure approaches. while I live & wherever you go, my best affections will be with you and my cordial prayers for the prosperity and happiness of yourself & all yours.